Citation Nr: 1016568	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  06-10 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of basal 
cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In December 2007, the Veteran presented testimony at a 
personal hearing conducted at the St. Petersburg RO before 
the undersigned who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and 
who is rendering the determination in this case.  A 
transcript of this personal hearing is in the Veteran's 
claims folder.

In February 2008, the Board remanded the matter on appeal to 
afford the Veteran a VA examination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed skin cancer from sun 
exposure during his service in World War II.  During his 
December 2007 hearing, he testified that he served for two 
years in the Pacific where he was constantly exposed to the 
tropical sun without any protection.  After service, he 
stated that he joined the fire department and had an average 
amount of sun exposure.  

The Veteran's service treatment records were absent for 
complaints, treatment, or diagnosis of skin cancer.  His 
February 1942 service entrance examination found his skin to 
be normal and his January 1946 separation examination was 
negative for any skin findings relevant to his claim.  In a 
June 2005 statement, the Veteran contended that he developed 
basal cell carcinoma in his left ear shortly after service.  
However, the record reflects that these records cannot be 
obtained.  

Nevertheless, the post-service medical evidence contains 
diagnoses of basal cell carcinoma in the Veteran's left ear 
canal, left temple, and nasal dorsum spanning from 2003 to 
2007.  Additionally, in February 2007, VA received a note 
from a private physician which indicated that skin cancer 
develops from sun exposure anywhere in the world.  However, 
it did not specifically relate the Veteran's current 
diagnoses of skin cancer to sun exposure during his period of 
service.  As such, because there was evidence of a current 
disability (skin cancer); evidence of an injury in-service 
(sun exposure); an indication that skin cancer may be related 
to in-service sun exposure (opinion stating that skin cancer 
develops from sun exposure); and insufficient evidence to 
decide the claim, the Board remanded for a VA examination.

In January 2010, a VA examination was conducted.  The 
examiner indicated that a review of Dr. M's progress noted 
dated in January 2009 showed diagnoses of seborrheic 
dermatitis, actinic keratosis, and a sebaceous cyst.  
Physical examination revealed a three to four millimeter 
hyperpigmented papule on the left neck consistent with 
seborrheic keratosis.  The left ear canal had positive 
evidence of surgery but no new evidence of cancer.  The 
diagnosis was no clinical evidence of skin cancer.  The 
examiner concluded that because no clinical evidence of skin 
cancer was found, no opinion was needed.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board concludes that the VA examination obtained in 
January 2010 is inadequate.  In this regard, although the 
Veteran did not have clinical evidence of skin cancer at the 
time of his examination, he did have evidence of skin cancer 
in 2003-2007.  Specifically, the private medical evidence 
reflected that the Veteran was found to have basal cell 
carcinoma on his nasal dorsum in June 2003, left temple in 
October 2003, left external ear canal in August 2004, left 
ear canal in November 2005, and left ear canal in June 2007.  
The findings in November 2005 and June 2007 were during the 
pendency of this appeal.  In McClain v. Nicholson, 21 Vet App 
319 (2007), the Court held that the requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  Moreover, based on the current 
evidence of record, the Board finds the Veteran's testimony 
that he had a spot on his left ear that started bleeding 
shortly after his separation from service which eventfully 
led to surgery on his left ear shortly thereafter to be 
competent and credible.  Because there is evidence of basal 
cell carcinoma, now characterized as the residuals of basal 
cell carcinoma, a remand is necessary to determine if such 
are related to the Veteran's service.  

Further, the January 2010 examiner referred to medical record 
from Dr. M dated in January 2009 that have not been 
associated with the claims file.  It appears that the 
examiner is referring to VA records created by the New Port 
Richey VA Clinic.  The Board notes that the most recent VA 
records associated with the claims file date in December 
2008.  Accordingly, as the examiner reviewed these records in 
conjunction with the examination, a remand for VA records 
dated from December 2008 to the present is necessary.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should associate any VAMC 
records dated from December 2008 to the 
present with the claims file.  The Board 
is particularly interested in obtaining 
the January 11, 2009, records from Dr. M 
at the New Port Richey VA Clinic referred 
to by the January 2010 VA examiner.  

2.  The Veteran should be scheduled for a 
VA examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination.  

Based on a review of the claims folder 
and the examination findings, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the Veteran's residuals of 
basal cell carcinoma is the result of an 
injury or event, to include sun exposure, 
during his period of service (February 
1942 to January 1946).  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as 
it is to find against it.)  

In this regard, the examiner should state 
whether it is "less likely", "more 
likely", or "at least as likely" that 
the diagnoses of basal cell carcinoma on 
the Veteran's nasal dorsum in June 2003, 
left temple in October 2003, left 
external ear canal in August 2004, left 
ear canal in November 2005, and left ear 
canal in June 2007 were the result of sun 
exposure during his four-year period of 
active service, including the two-year 
period of service in the Pacific, as 
opposed to other factor or factors, 
including the cumulative sun exposure 
over many years of life.  The examiner 
should also consider the Veteran's report 
that his left ear began to bleed shortly 
after his separation from service and 
that he had surgery on it shortly 
thereafter although records of that 
treatment could not be obtained because 
of the passage of time.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After an appropriate period of time 
or after the Veteran indicates that he 
has no further evidence to submit, the 
claim for service connection for the 
residuals of basal cell carcinoma should 
be readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the Veteran, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



